Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 4/27/2020 is made of record.  Claims 1, 5-6 are amended; and claims 1-9 are currently pending in the application.


Claim Objections


Claim 6 is objected to because of the following informalities:  Claim 6 recites “polymerization average molecular weight Mw” and should read “weight average molecular weight Mw” to be consistent with the symbol Mw and to remove the redundancy of term polymerization since weight average molecular weight is that of an acrylic rubber which is a polymer.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “alkoxyalkyl acrylate is methyl methacrylate”.  However, methyl methacrylate is not an alkoxyalkyl acrylate.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.  However, methyl methacrylate is an alkyl acrylate and is dependent on claim 1 which includes alkyl methacrylate as a monomer component in the copolymer.  Hence, Office interprets the claim as further limiting the alkyl methacrylate to methyl methacrylate species.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2011/0040043 A1) in view of Emori et al (WO 2016/002936 A1).
It is noted that WO 2016/002936 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Emori et al (US 2017/0121439 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.


Regarding claim 1, Ito et al disclose a composition comprising acrylic rubber (abstract).  As the carboxyl group-containing acrylic rubber a copolymer of at least one of alkyl acrylate including an alkyl group having 1 to 8 carbon atoms and alkoxyalkyl acrylate having 2 to 8 carbon atoms and a carboxyl group-containing unsaturated compound is used (paragraph 0037).  Examples of the carboxyl group-containing unsaturated compound preferably include fumaric acid mono-n-butyl ester in amounts of 1 to 7% by weight (paragraph 0040) which reads on monoalkyl fumarate and overlaps with its amount in present claim 1.  Hence, acrylic rubber comprises a combination of alkyl acrylate and alkoxyalkyl acrylate in amounts of 93% by weight to 99% by weight.  As the alkyl acrylate, for example, methyl acrylate, ethyl acrylate, 2-ethylhexyl acrylate and corresponding methacrylates are used (paragraph 0038) which read on ethyl acrylate, 2-ethylhexyl acrylate and alkyl methacrylate in present claim 1.  In addition, as the alkoxyalkyl acrylate, 2-methoxyethyl acrylate is preferred (i.e. reads on alkoxyalkyl acrylate in present claim 1).  The alkoxyalkyl acrylate and alkyl acrylate may be used alone but are preferably used in a ratio of 0 to 60% of the former and 40 to 100% of the latter.  Copolymerization of alkoxyalkyl acrylate achieves a favorable oil resistance (paragraph 0039).  Hence, amount of alkoxyalkyl acrylate is calculated to be in the range of 0 to 39.6% by weight based on the total weight of the acrylic rubber (i.e. overlaps with the amount of alkoxyalkyl acrylate in present claim 1).  
Ito et al fail to disclose a copolymer comprising the claimed amounts of ethyl acrylate, 2-ethylhexyl acrylate, and alkyl methacrylate.
However, Ito et al teach that an alkyl group having a longer chain is advantageous from the standpoint of cold resistance but is disadvantageous in oil resistance.  In short chain, an inverse tendency is observed.  Examples of alkyl acrylates includes ethyl acrylate (i.e. a short chain alkyl acrylate), butyl acrylate and 2-ethylhexyl acrylate (i.e. a longer chain alkyl acrylates) and corresponding methacrylates (paragraph 
Regarding claim 2, Ito et al teach that as the alkoxyalkyl acrylate, 2-methoxyethyl acrylate is preferred (paragraph 0039).
Regarding claim 3, examples of alkyl acrylates, in Ito et al, includes methyl acrylate and corresponding methacrylate (paragraph 0038).
Regarding claim 4, examples of carboxyl group-containing unsaturated compound, in Ito et al, preferably include fumaric acid mono-n-butyl ester (paragraph 0040) which reads on monobutyl fumarate in present claim 4.
Regarding claim 5, Emori et al teach that amount of ethyl acrylate is 15% by weight or less (paragraph 0012) which overlaps with the amount of ethyl acrylate in present claim 5.
Regarding claim 7, see example 4, of Ito et al, wherein composition comprises carboxyl group containing acrylic rubber and 4,4-(α,α-dimethylbenzyl)diphenylamine (paragraph 0100) which reads on crosslinking agent for the carboxyl group.
Regarding claims 8 and 9, see example 4, of Ito et al, wherein the composition is vulcanized (i.e. crosslinked) and the vulcanization molding material may be used in various seals such as oil seals, and gaskets (paragraph 0027).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2011/0040043 A1) in view of Emori et al (WO 2016/002936 A1) and Yoshida et al (US 5,574,117).
The discussion with respect to Ito et al and Emori et al in paragraph 10 above is incorporated here by reference.
Ito et al and Emori et al are silent with respect to weight average molecular weight of acrylic rubber.
However, Yoshida et al in the same field of endeavor teach acrylic polymer having a number average molecular weight (i.e. Mn) of 1,000 to 1,000,000 and Mw/Mn ratio (i.e. weight average molecular weight / number average molecular weight) of 5 or less (abstract).  Hence, acrylic polymer has a weight average molecular weight of 5,000 to 5,000,000 (i.e. overlaps with the weight average molecular weight in present claim 6).  In an acrylic polymer for acrylic rubber, if the number average molecular weight is lower than 200,000, when mixing operation by an open roll is carried out, tackiness of the roll is recognized and working performance is bad, and if exceeds 1,000,000, fluidity becomes poor, so that molding performance becomes bad (col. 8, col. 4, lines 46-66) overlaps with the weight average molecular weight in present claim 6.  Therefore, in light of the teachings in Yoshida et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the acrylic rubber, of Ito 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Masuda et al (US 2009/0005512 A1) teach an acrylic rubber comprised of a copolymer comprising butenedioic acid monoester monomer and at least one kind of monomer selected from (meth)acrylic acid ester monomers (abstract); Kubota et al (EP 1 550 694 A1) teach an acrylic rubber comprising α,β-ethylenically unsaturated carboxylic acid monomer and monomer selected from (meth)acrylic acid ester monomers (abstract); Furuko et al (US 2020/0002523 A1 with a foreign priority to JP 2017-016038 with a filing date of 1/31/2017) teaches an acrylic rubber including (meth)acrylate ester monomeric units and a crosslinkable monomer (abstract) and the weight average molecular weight of acrylic rubber is 2000,000 to 1,000,000 (paragraph 0060); and Nakano et al (US 2020/0332039 A1 with a foreign priority to JP 2017-200091 with a filing date of 10/16/2017) teach an acrylic rubber comprising ethyl acrylate, monobutyl maleate, methyl methacrylate (paragraphs 0126-0170).  The acrylic rubber has number average molecular weight of 100,000 to 400,000 and a molecular weight distribution of 2 to 4 (paragraphs 0057-0058).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764